DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed on 8/26/2021 have been entered.  Claims 1, 5-8, 11-21, and 26-27 are pending.  Claims 26-27 are new.  Claims 2-4, 9-10, and 22-25 are cancelled. Claims 1, 6, 11, 16-19, 21 are amended and claims 5, 7-8, 12-15, and 20 are as previously presented.  

Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered.  
The previous rejection under 35 USC § 112 have been withdrawn in response to the applicant’s amendments.  
Regarding the rejection under 35 USC § 102, the examiner finds the applicant’s arguments regarding Demirli does not teach the amended limitations of “actuators to cause movement in six degrees of freedom” in claims 1 and 17 and “outputting irregular movements in response to an apnea event” inc claim 18 persuasive.  Therefore, the previous rejections under 35 USC § 102 have been withdrawn.  However a new grounds of rejection has been given under 35 USC § 103 over Demirli (US 2019/0201267) in view of Liu (US 2021/0100366) for claims 1 and 17 and over Demirli (US 2019/0201267) in view of Shinar (US 2016/0058429) in view of Flemister (US 2017/0318978) for claim 18 which remedy the deficiencies of Demirli as discussed in the rejections below.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 is dependent upon itself which is improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11, 15, 17, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Demirli (US 2019/0201267) in view of Liu (US 2021/0100366).
Regarding claim 1, Demirli teaches a sleep system (Fig 3 and 17), the system comprising 
a bed device (bed 302)  including platform for supporting a subject (user 308); 
one or more input sensors positioned to collect input data with respect to the subject, bed device, and/or an environment surrounding the subject and/or bed device (Pressure sensor 902, temperature sensor 906, light sensor 908, sound sensor 910 see also [0061; 0130]); 
a control system to receive and analyze the collected input data, wherein the control system is configured to determine a state of the subject based on the analysis of the collected input data; (Pump mother board 402/pump daughterboard 404. Pump motherboard runs behavioral analysis module which collects sensor data, analyzes it and then determine sleep states and corresponding output actions [0166]); and 
([0133; 0170] lists various controllers which receive output instructions from the pump mother board as shown in Fig 17), wherein the output devices comprise actuators to cause movements of the platform (foundation actuators 1706 and [0057; 0098]), one or more speakers to direct sound toward the subject (speaker controller 1010 and [0071; 0074; 0097]), one or more light modification devices to modify lighting with respect to the environment surrounding the subject and/or bed device (light controller 1008 and [0067; 0075-0079] , one or more temperature modification devices to modify a temperature of the platform (temperature controller 1008 and [0084-0088]), or combination thereof, 
wherein the control system specifies an output action pattern based at least in part on the  state of the subject  (The pressure transducer data can be used to determine user biometric data such as heart rate and respiration rate which biometric data can be used to determine sleep states which sleep states include when user falls asleep, awake, light sleep, deep sleep , snoring and apnea present see [0046;0050-0051; 0191; 0198]), wherein the output action pattern comprises movement of the platform in combination with a sound directed toward the subject, modification of lighting, or modification of a temperature of the platform (When user is a asleep, the bed can change position [0099], sound can be adjusted [0074; 0097],  lights in the bedroom  adjusted [0075], and the temperature of the bed can be adjust [0085] Demirli indicates other states such as awake for the day, present in the bed, snoring, and other sleep states can trigger bed movement, sound, light and temperature responses) .  
Demirli does not explicitly teach that the output devices comprise actuators to cause movements of the platform in six degrees of freedom and output action pattern comprises movement of the platform on multiple axes to produce proprioceptor and/or vestibular system response in a subject in combination
Liu does teach a sleep platform that includes an output devices comprise actuators to cause movements of the platform in six degrees of freedom (Liu [0047; 0053; 0060; 0065] teaches beds with multiple actuators than can produce motions in six degrees of freedom for the platform and further can change the overall contour/shape of the bed.)  and output action pattern comprises movement of the platform on multiple axes to produce proprioceptor and/or vestibular system response in a subject in combination ([0060] indicates that the sleep platform may rotate around  and/or translate along x, y, and/or z axis in combination which would be indicate movement along multiple axes is possible for the bed. Regarding producing of proprioceptor and/or vestibular system response in a subject, this is an result/outcome/intended uses of the platform and the movement on multiple axes.  Therefore, since platform taught by Liu produces the motion on multiple axes as claimed, the platform would also produces the produce proprioceptor/vestibular system in a subject.  However, Liu [0003] indicates that these motions “generate specific physiological stimulation” which “produces a sensation” in the person on bed indicating that the motion triggers the proprioceptive/vestibular systems which are stimulated by and used to sense motion experienced by an individual.  The examiner would further note that sleep platform taught by Liu is programmable and able to receive control instructions from other sources to change its movement see Liu [0065-0067] and therefore would be operable to be controlled by the system taught by Demirli which can trigger movements due to sleep states.)
In view of the teachings of Liu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sleep platform with six degree of freedom and movement along multiple axes as is disclosed by Liu to the sleep system taught by Demirli in order provide movements to the individual in the bed that promote better sleep and relaxation (Liu [0003; 0004]) and also motions that will be useful to remedy certain health problems including apnea, insomnia, and/or snoring (Liu [0005]).

Regarding claim 5, Demirli teaches the sleep system of claim 1, wherein the input sensors comprise one or more sensors selected from a motion sensor (Pressure sensor 902 can used to determine motion making it a motion sensor [0047]), presence sensor (Pressure sensor 902 can be used to determine user presence making it a presence sensor [0047]), proximity sensor, sound sensor (910), temperature sensor (906), biological sensor (Pressure sensor 902 can be used to determine can determine biometric/biological signals such as heart rate making it biological sensor [0047]) , or light sensor (Light sensor 908).  
Regarding claim 6, Demirli teaches the sleep system of claim 1, wherein the analysis of the collected input data includes determination of a status of the subject, and wherein the control system is configured use the status to determine the state of the subject. (Pressure signals can determine user movement, heart rate, heart rhythm/arrhythmia, respiration rate, weight, blood pressure and other statuses which are statuses of the subject see [0047; 0050].  As noted in the rejection of claim 1, these statuses can them be used to determine a sleep states).  
Regarding claim 7, Demirli teaches the sleep system of claim 6, wherein the status of the subject is selected from movement of a subject over time, acceleration of a subject, gross movement of a subject and/or proximate environment, subject body orientation, changes in body orientation overtime, sound frequency and/or amplitude with respect to the subject, sound frequency and/or amplitude with respect to an environment, ambient light intensity/amplitude and/or wavelength/frequency, heart rate, heart rhythm, breathing rate, breathing depth, breathing rhythm, respiration quality, temperature of subject, temperature of platform, blood pressure, weight of subject, brainwaves, or combinations thereof ([0047; 0051; 0104; 00163-0164; 0167; 0210; 0218]) .  
Regarding claim 8, Demirli teaches the sleep system of claim 6, wherein the input data analyzed by the control system to determine the state of the subject comprises a combinational analysis of a plurality of statuses of the subject ([0050] indicates heart rate, respiration, and movement of the user can be used to determine sleep states. Sound/acoustic and pressure data can be used to determine a variety of snoring states state [0198].  The acoustic data can be broken down into further statuses including frequency and amplitude and additional breathing features used to more accurately identify snore states see [0218-0219]).  
Regarding claim 11, Demirli teaches the sleep system of claim 8, wherein the output action pattern comprise movement of the platform and sound directed toward the subject (Demirli teaches when the user is in bed for the evening or asleep, sound can be turned on/off or changed in volume [0097] and platform can change to different states of reclining base [0099].).  
Regarding claim 15, Demirli teaches the sleep system of claim 1, wherein the state of the subject includes a snoring state, and wherein the output action pattern specifies inclining a superior end of the sleep platform relative to an inferior end of the platform (Demirli [0210] states when snoring is detected, a state, the head portion of the bed is elevated.) 
Regarding claim 17, Demirli teaches a control system for a sleep system (Fig 3 and 17) that includes a bed device (302) having a movable platform for supporting a subject ([0099]), the control system (Pump mother board 402/pump daughterboard 404) comprising: 
Pump motherboard runs behavioral analysis module which collects sensor data, analyzes it and then determine actions [0166].  Demirli teaches a variety of sensor which are inputted into the motherboard which includes pressure sensor 902, temperature sensor 906, light sensor 908, sound sensor 910 see also [0061; 0130]);); 
a processing module to analyze the collected input data and specify an output action pattern based at least in part on the analysis of the collected input data ([0166]); and 
an output module to cause one or more output devices to perform the specified output action pattern, wherein the output devices comprise actuators to cause movements of the platform and (foundation actuators 1706 and [0057; 0098]), one or more speakers to direct sound toward the subject(speaker controller 1010 controls audio out of speakers of variety of devices  see [0071; 0074; 0097]), one or more light modification devices to modify lighting with respect to the subject (light controller 1008 and [0067; 0075-0079]), one or more temperature modification devices to modify a temperature of the platform (temperature controller 1008 and [0084-0088]), or combination thereof, and wherein the output action pattern comprises movement of the platform with a sound directed toward the subject, modification of lighting, or modification of a temperature of the platform  (When user is a asleep, bed can change position [0099], sound can be adjusted [0074; 0097],  lights in the bedroom  adjusted [0075], and adjust the temperature of the bed [0085] Demirli indicates other states such as awake for the day, present in the bed, snoring, and other sleep states can trigger bed movement, sound, light and temperature responses).  
Liu teaches a sleep platform with an output devices comprise actuators to cause movements of the platform in six degrees of freedom and an output action pattern comprising movement of the platform on multiple axes to produce proprioceptor and/or vestibular system response in a subject (See rejection of claim 1)
Regarding claim 26, Demirli teaches the sleep system of claim 8, wherein the control system is configured to generate or modify the output action pattern based on analysis of biological parameters collected by the one or more sensors during and/or following execution of one or more previous output ([0097] teaches adjusting sound based on user being asleep which would be a modifcation.  Demirli [0099] teaches upon detection that the use is asleep modifying the position of the bed which would be generating/modifying an output action from one bed position to another.  [0046] indicates that the sleep states including being asleep are determined using biological parameters such as respiration see also [0050).  
Regarding claim 27, Demirli teaches the sleep system of claim 27, wherein the biological parameters include underlying data values corresponding to one or more of relaxation, sleep, breathing fluency, heart rate, or snoring reduction (As noted in claim 26, the modification are triggered using biological parameters related to sleep.  Demirli [0210] teaches also adjusting the bed based on the detection of snoring).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Demirli as modified by Liu as applied to claim 11 above, and further in view of Shinar (US 2016/0058429).
Regarding claim 12, Demirli teaches the sleep system of claim 11, but Demirli does not explicitly teach that the sound directed to the subject comprises variable white noise (Demirli [0097] does teach the activation and control the volume, making the sound variable, of sound generating systems including noise cancellation devices but does not teach using white noise).  
Shinar teaches a sleep system (Fig 10) where user state detected by the sleep system causes the output of sound directed to the subject comprises variable white noise (Shinar [0621; 00624] teaches white noise generating speaker that can be activated to drown out ambient noise.  The white noise can be activated and volume varied based on the sleep state of the user and the level of ambient noise in the environment see also [0620-0626]).
In view of the teachings of Shinar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the variable white noise sound as is disclosed by Shinar to sound generating device of the sleep system taught by Demirli in order to drown out other ambient of ambient noise that might interfere/disrupt user sleep and to adjust the level of the white noise based on the sleep state of the user (Shinar [00621; 00624])
Regarding claim 13, Demirli as modified teaches the sleep system of claim 12, wherein the movement comprises sliding the platform back-and- forth or pivoting the platform on an axis (Demirli teaches adjusting the bed can be triggered based on sleep state see [0099]. In addition the six degree of freedoms taught by Liu in the rejection of claim 1 would include translation in the x,y, and z direction which is the equivalent of sliding back and forth and the rotation around the x, y, and z axis is the equivalent of pivoting).  
Regarding claim 14, Demirli as modified teaches the sleep system of claim 13, wherein the output action pattern further includes modification of lighting directed toward the subject (Lights in the bedroom of user/bed, the equivalent of lights directed at the user, are turned off when user is detected as asleep see Demirli [0077]).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Demirli as modified by Liu as applied to claim 11 above, and further in view of Shinar in view of Flemister.
Regarding claim 16, Demirli teaches the sleep system of claim 1, wherein the state of the subject includes an apnea event (Demirli [0047; 0198] teaches detecting an apnea state of the user).
 Demirli does not explicitly teach the output action pattern specifies irregular movements of the sleep platform in response to the apnea event (As noted in the rejection of claim 1, Demirli does teach a variety of output actions that can be triggered due to a detected sleep state of the user including bed movement, sound, temperature and light adjustment and as noted in the limitation above Demirli does teach detecting apnea states.  However, it not clear that Demirli explicitly teaches that the apnea state is one of the sleep states that triggers the output actions as this limitation indicates)..  
Shinar teaches a sleep system (Fig 10) that detects an apnea event and triggers an output action pattern specifies movements of the sleep platform (Shinar [0665; 0703-0704; 0709] teaches nudging the user to change position by changing platform position when apnea is detected.)
In view of the teachings of Shinar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include triggering a movement when apnea is detected as is disclosed by Shinar to the bed system taught by Demirli in order to move the user in a (Shinar [0703; 0709]).
	Flemister teaches a bed that produces irregular motion (Flemister [0044] teaches a bed that can respond to with different motions/positions based on apnea.  [0050; 0058; 0087] teaches the motion can be random in nature which would be the equivalent of the irregular.)
In view of the teachings of Flemister, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include irregular multidirectional movement on sleep platform as is disclosed by Flemister to the sleep system taught by Demirli in order to optimize the motion for treating conditions such as apnea (Flemister [0044;0060; 0068]).  

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Demirli (US 2019/0201267) in view of Shinar (US 2016/0058429) in view of Flemister (US 2017/0318978).
Regarding claim 18, Demirli teaches a method of controlling a bed device (302) having a movable platform ([0099]) for supporting a subject, the method comprising: 
collecting input data from one or more input sensors positioned to measure parameters with respect to the subject (Pressure sensor 902, temperature sensor 906, light sensor 908, sound sensor 910 see also [0061; 0130]); 
analyzing the collected input data (Pump mother board 402/pump daughterboard 404. Pump motherboard runs behavioral analysis module which collects sensor data, analyzes it and then determine actions [0166]); 
determining one or more statuses of the subject using at least a portion of the analysis; 
converting the one or more of the determined statuses to a state of the subject wherein the one or more statuses are indicative of an apnea event and converting the one or more determined statuses comprising converting the one or more statuses to an apnea state (The pressure transducer data can be used to determine user biometric data such as heart rate, movement and respiration rate. The biometric data is the equivalent of the claimed statuses. In addition other sleep states, Demirli [0198] teaches that the breathing status can be used to determine an apnea state and severity see also [0046; 0050-0051; 0191; 0198]) ; 
); and executing the output action pattern utilizing one or more output devices in response to the apnea event (As noted in the rejection of claim 1, Demirli does teach a variety of output actions that can be triggered due to a detected sleep state of the user including bed movement, sound, temperature and light adjustment and as noted in the limitation above Demirli does teach detecting apnea states.  However, it not clear that Demirli explicitly teaches that the apnea state is one of the sleep states that triggers the output actions as this limitation indicates).
Shinar does teach does teach a sleep system that identifies an output action pattern corresponding to the apnea state of the subject, for output in response to the apnea event, wherein the output action pattern comprises responding to the apnea event by outputting movement of the platform (Shinar [0665; 0703-0704; 0709] teaches nudging/moving the platform the user to change position by changing platform position when apnea is detected) in combination with a sound directed toward the subject, modification of lighting, or modification of a temperature of the platform); and executing the output action pattern utilizing one or more output devices in response to the apnea event (Shinar [0161; 0167] indicates that the output/alert on an output device can be triggered on the occurrence of apnea. Shinar [0142] indicates that the output devices can include speakers/headphones and other audio devices which would be sound outputs and displays which would be light/visual outputs.  [0204] further indicates stimulus providing devices includes audio and visual/light stimulus devices can be triggered to change a state of the user such as respiratory state which would include apnea )
In view of the teachings of Shinar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an movement and audio/visual stimulus when apnea is detected as is disclosed by Shinar to the bed system taught by Demirli in order to move the user in a position where apnea will be less likely to occur or to move them to cause the apnea to stop or notify the user that apnea is occurring (Shinar [0703; 0709]).
(Flemister [0044] teaches a bed that can respond to with different motions/positions based on apnea.  Flemister abstract and [0022; 0024l; 0041] indicate that the motion can be performed in multiple directions/rotations/axes simultaneously.  [0050; 0058; 0087] teaches the motion can be random in nature which would be the equivalent of the irregular.  Regarding producing of proprioceptor and/or vestibular system response in a subject, this is an result/outcome/intended uses of the platform and the movement on multiple axes.  Therefore, since platform taught by Flemister produces the motion on multiple axes as claimed, the platform would also produces the produce proprioceptor/vestibular system in a subject.  However, Flemister [0075; 0087; 0090] indicates that these motions “sensation upon a body” or sensation on the organs of the person on bed indicating that the motion triggers the proprioceptive/vestibular systems which are stimulated by and used to sense motion experienced by an individual. )
In view of the teachings of Flemister, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include irregular multidirectional movement on sleep platform as is disclosed by Flemister to the sleep system taught by Demirli in order to provide motion useful for creating desired sleep inducements and to treat conditions such as apnea (Flemister [0044]).  
Regarding claim 19, Demirli teaches the method of claim 18, wherein the output devices comprise one or more actuators to cause the irregular movements of the platform, and one or more speakers to direct sound toward the subject, one or more light modification devices to modify lighting with respect to the subject, one or more temperature modification devices to modify a temperature of the platform, or combination thereof (see rejection of claim 18).  
Regarding claim 20, Demirli teaches the method of claim 18, wherein the input sensors comprise one or more sensors selected from a motion sensor, presence sensor, proximity sensor, sound sensor, temperature sensor, biological sensor, or light sensor (see rejection of claim 5).  
Regarding claim 21, Demirli teaches the method of claim 18, wherein the one or more statuses of the subject include heart rate ( Demirli [0046-0049]), heart rhythm (heart arrhythmia – Demirli [0047]), breathing rate (respiration rate – Demirli [0046]), breathing depth, breathing rhythm (respiration rhythm - Demirli [0047]), respiration quality, blood pressure (Demirli [0051]), weight of subject (Demirli [0047; 0051; 0148]), brainwaves, or combinations thereof (see rejection of claim 7 ).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ning (US 2021/0178112) [0089] teaches rocking a bed to produce vestibular stimulation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293.  The examiner can normally be reached on Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792